Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”), effective as of this 31st day of May,
2011, by and between XOMA (US) LLC (“XOMA” or the “Company”), a Delaware limited
liability company with its principal office at 2910 Seventh Street, Berkeley,
California, and Paul Rubin, M.D. (“Employee”), an individual residing at 555
Mission Rock Street #534 , San Francisco, California 94158.  
 
WHEREAS, the Company wishes to enter into this Agreement to assure the Company
of the continued services of Employee; and
 
WHEREAS, Employee is willing to enter into this Agreement and to continue to
serve in the employ of the Company upon the terms and conditions hereinafter
provided;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:  
 
1. Employment. The Company agrees to continue to employ Employee, and Employee
agrees to continue to be employed by the Company, for the period referred to in
Section 3 hereof and upon the other terms and conditions herein provided.  
 
2. Position and Responsibilities. The Company agrees to employ Employee in the
position of Vice President, Clinical Development and Chief Medical Officer, and
Employee agrees to serve as Vice President, Clinical Development and Chief
Medical Officer, for the term and on the conditions hereinafter set forth.
Employee agrees to perform such services not inconsistent with his position as
shall from time to time be assigned to his by the Chairman of the Board,
President and Chief Executive Officer of the Company (the “Chairman”).  
 
3. Term and Duties.  
 
(a) Term of Employment. This Agreement shall become effective and the term of
employment pursuant to this Agreement shall commence on May 31, 2011 and will
continue until May 31, 2012, and will be automatically extended (without further
action by the parties) for one year thereafter and again on each subsequent
anniversary thereof unless notice of nonextension of the term is given by either
the Employee or the Company more than 90 days prior to the next scheduled
expiration date or unless Employee’s employment is terminated by the Company or
he resigns from the Company’s employ as described herein. 
 
(b) Duties. During the period of his employment hereunder Employee shall serve
the Company as its Vice President, Clinical Development and Chief Medical
Officer, and except for illnesses, vacation periods and reasonable leaves of
absence, Employee shall devote all of his business time, attention, skill and
efforts to the faithful performance of his duties hereunder.  So long as
Employee is Vice President, Clinical Development and Chief Medical Officer, of
the Company, he will discharge all duties incidental to such office and such
further duties as may be reasonably assigned to his from time to time by the
Chairman.  
 



 
 

--------------------------------------------------------------------------------

 



 
4. Compensation and Reimbursement of Expenses.  
 
(a) Compensation. For all services rendered by Employee as Vice President,
Clinical Development and Chief Medical Officer during his employment under this
Agreement, the Company shall pay Employee as compensation a base salary at a
rate of not less than $340,000.00 per annum. All taxes and governmentally
required withholding shall be deducted in conformity with applicable laws.
 
(b) Reimbursement of Expenses. The Company shall pay or reimburse Employee for
all reasonable travel and other expenses incurred by Employee in performing his
obligations under this Agreement in a manner consistent with past Company
practice. The Company further agrees to furnish Employee with such assistance
and accommodations as shall be suitable to the character of Employee’s position
with the Company, adequate for the performance of his duties and consistent with
past Company practice.
 
5. Participation in Benefit Plans. The payments provided in Section 4 hereof are
in addition to benefits Employee is entitled to under any group hospitalization,
health, dental care, disability insurance, surety bond, death benefit plan,
travel and/or accident insurance, other allowance and/or executive compensation
plan, including, without limitation, any senior staff incentive plan, capital
accumulation programs, restricted or non-restricted share purchase plan, share
option plan, retirement income or pension plan or other present or future group
employee benefit plan or program of the Company for which key executives are or
shall become eligible, and Employee shall be eligible to receive during the
period of his employment under this Agreement, all benefits and emoluments for
which key executives are eligible under every such plan or program to the extent
permissible under the general terms and provisions of such plans or programs and
in accordance with the provisions thereof.  
 
6. Payments to Employee Upon Termination of Employment.  
 
(a) Termination. Upon the occurrence of an event of termination (as hereinafter
defined) during the period of Employee’s employment under this Agreement, the
provisions of this paragraph 6(a) and paragraph 6(b) shall apply. As used in
this Agreement, an “event of termination” shall mean and include any one or more
of the following:  
 
(i) The termination by the Company of Employee’s employment hereunder for any
reason other than pursuant to paragraph 6(c) and shall include any termination
of the Employee’s employment upon expiration of the term of this Agreement due
to the Company giving written notice of its intention not to extend the term of
this Agreement as provided in paragraph 3(a); or  
 
(ii) Employee’s resignation from the Company’s employ for Good Reason in
accordance with the terms hereof.  “Good Reason” shall mean, unless remedied by
the Company within thirty (30) days after the receipt of written notice from the
Employee as provided below or consented to in writing by the Employee, (A) the
material diminution of any material duties or responsibilities of the Employee;
or (B) a material reduction in the Employee's base salary; provided, however,
that the Employee must have given written notice to the
 



 
-2-

--------------------------------------------------------------------------------

 



Company of the existence of any such condition within ninety (90) days after the
initial existence thereof (and the failure to provide such timely notice will
constitute a waiver of the Employee’s ability to terminate employment for Good
Reason as a result of such condition), and the Company will have a period of
thirty (30) days from receipt of such written notice during which it may remedy
the condition; provided further, however, that any termination of employment by
the Employee for Good Reason must occur not later than one hundred eighty (180)
days following the initial existence of the condition giving rise to such Good
Reason.
 
(b) Severance Pay and Other Benefits.   The following provisions of this Section
6(b) shall apply upon the occurrence of an event of termination under paragraph
6(a).
 
(i) Cash Severance Pay.  Upon the occurrence of an event of termination under
paragraph 6(a), the Company shall, subject to the provisions of Section 7 below,
pay Employee, or in the event of his subsequent death, his beneficiary or
beneficiaries of his estate, as the case may be, as severance pay or liquidated
damages, or both, (A) a severance payment in an amount equal to 0.75 times the
Employee’s annual base salary as in effect immediately prior to the termination,
and (B) a severance payment equal to the sum of (1) 0.75 times the Employee’s
annual target bonus as in effect for the fiscal year in which the termination
occurs, and (2) an amount equal to a pro-rated portion of the Employee’s annual
target bonus as in effect for the fiscal year in which the termination occurs
calculated by multiplying the annual target bonus by a fraction, the numerator
of which shall be the number of calendar months (including a portion of any such
month) that the Employee was employed with the Company prior to the occurrence
of the termination during such fiscal year, and the denominator of which shall
be 12.  Such severance payments shall be in lieu of any other severance payment
to which the Employee shall be entitled as a result of such termination pursuant
to this Agreement, any other employment agreement with or offer letter from the
Company or any of its affiliates or the Company’s or any of its affiliate’s then
existing severance plans and policies, except in those circumstances where the
provisions of the Change of Control Severance Agreement, effective as of
December 29, 2008, between Employee and XOMA Ltd., by such agreement’s express
terms, apply, in which case the provisions of such agreement providing for
severance payment(s) to Employee as a result of such termination shall apply in
lieu of the provisions of this Agreement relating thereto.  The severance
payment described in Section 6(b)(i)(A) shall be paid in monthly installments
over nine (9) months (the “Severance Payment Period”), with the first two (2) of
such monthly installments being paid sixty (60) days after the date of
termination and the remaining monthly installments being paid monthly thereafter
until fully paid, and the severance payments described in Section 6(b)(i)(B)
shall be paid in a lump sum sixty (60) days after the date of termination;
provided, however, that all of such severance payments shall be subject to the
requirements of Section 6(b)(iii) and Section 6(b)(v) below.
 
(ii) Group Health Coverage and Certain Other Benefits.  In addition, during a
period of nine (9) months following an event of termination under paragraph
 



 
-3-

--------------------------------------------------------------------------------

 



6(a), (A) the Company shall pay for the full cost of the coverage (plus an
additional amount to pay for the taxes on such payments, if any, plus any taxes
on such additional amount, such amount to be paid no later than ten (10) days
prior to the date such taxes are due) of the Employee and Employee’s spouse and
eligible dependents under any group health plans of the Company on the date of
such termination of employment at the same level of health (i.e., medical,
vision and dental) coverage and benefits as in effect for the Employee or such
covered dependents on the date immediately preceding the date of the Employee’s
termination; provided, however, that (1) the Employee and Employee’s spouse and
eligible dependents each constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”); and (2) the Employee elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA; and (B) if Employee is, at
the time of such termination, an eligible participant in the Company’s mortgage
differential program, the Company shall continue to make mortgage assistance
payments to Employee pursuant to such program as in effect at the time of such
termination.  Notwithstanding the foregoing, the payments by the Company for
such group health coverage and/or mortgage assistance, as applicable, shall
cease prior to the expiration of the nine (9) month period in this Section
6(b)(ii) upon the employment of the Employment by another
employer.  Furthermore, if, at the time of the termination of Employee’s
employment under paragraph 6(a), Employee is the obligor of a “forgivable” loan
(i.e., a loan which by its terms is to be considered forgiven by the Company and
paid by the obligor in circumstances other than actual repayment) from the
Company, then, notwithstanding any provisions of such loan to the contrary, such
loan shall remain outstanding, and the forgiveness thereof shall continue, for a
period of nine (9) months following such termination in accordance with the
terms of such loan in effect at the time of such termination; provided, however,
that at the end of such period of nine (9) months, the outstanding balance of
such loan shall be immediately due and payable, together with any accrued and
unpaid interest thereon.
 
(iii) Section 409A of the Code.  Notwithstanding any provision to the contrary
in this Agreement, if the Employee is deemed on the date of his or his
“separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment or
benefit (including, without limitation, any mortgage assistance payment or loan
forgiveness referred to above) that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Employee’s “separation
from service,” or (ii) the date of the Employee’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 9(c) (whether they would have otherwise been
payable in a single sum or in
 



 
-4-

--------------------------------------------------------------------------------

 



installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of
employment, references to the Employee’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to Employee’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.
 
(iv) Outplacement Program.  Upon the occurrence of an event of termination under
paragraph 6(a), the Employee will immediately become entitled to participate in
a six (6) month executive outplacement program provided by an executive
outplacement service, at the Company’s expense not to exceed eight thousand
dollars ($8,000).
 
(v) Release of Claims.  As a condition of entering into this Agreement and
receiving the severance benefits under this Section 6(b), the Employee agrees to
execute, on or before the date that is fifty (50) days following the date of
termination, and not revoke a release of claims agreement substantially in the
form attached hereto as Exhibit A upon the termination of the Employee’s
employment with the Company.  Such release shall not, however, apply to the
rights and claims of the Employee under this Agreement, any indemnification
agreement between the Employee and XOMA Ltd. (or its successor or acquirer), the
bye-laws of XOMA Ltd. (or its successor or acquirer), the share award agreements
between the Employee and XOMA Ltd. (or its successor or acquirer), or any
employee benefit plan of which the Employee is a participant and under which all
benefits due under such plan have not yet been paid or provided.
 
(c) Other Termination of Employment. Notwithstanding paragraphs 6(a) and (b) or
any other provision of this Agreement to the contrary, if on or after the date
of this Agreement and prior to the end of the term hereof:
 
(i)  Employee has been convicted of any crime or offense constituting a felony
under applicable law, including, without limitation, any act of dishonesty such
as embezzlement, theft or larceny;
 
(ii) Employee shall act or refrain from acting in respect of any of the duties
and responsibilities which have been assigned to him in accordance with this
Agreement and shall fail to desist from such action or inaction within thirty
(30)  days after Employee’s receipt of notice from the Company of such action or
inaction and the Board of Directors determines that such action or inaction
constituted gross negligence or a willful act of malfeasance or misfeasance of
Employee in respect of such duties; or
 



 
-5-

--------------------------------------------------------------------------------

 



 
(iii) Employee shall breach any material term of this Agreement and shall fail
to correct such breach within thirty (30) days after Employee’s receipt of
notice from the Company of such breach (provided such breach can be cured);  
 
then, and in each such case, the Company shall have the right to give notice of
termination of Employee’s services hereunder (or pay Employee in lieu of notice)
as of a date (not earlier than fourteen (14) days from such notice) to be
specified in such notice and this Agreement (other than the provisions of
Section 7 hereof) shall terminate on such date.  
 
7. Post-Termination Obligations. All payments and benefits to Employee under
this Agreement shall be subject to Employee’s compliance with the following
provisions during the term of his employment and for the Severance Payment
Period:  
 
(a) Confidential Information and Competitive Conduct. Employee shall not, to the
detriment of the Company, disclose or reveal to any unauthorized person any
trade secret or other confidential information relating to the Company or its
affiliates or to any businesses operated by them, and Employee confirms that
such information constitutes the exclusive property of the Company. Employee
shall not otherwise act or conduct himself to the material detriment of the
Company or its affiliates, or in a manner which is inimical or contrary to the
interests thereof, and, for a period of twelve (12) months following an event of
termination under paragraph 6(a), shall not, directly or indirectly, engage in
or render any service (whether to a person, firm or business) in direct
competition with the Company; provided, however, that Employee’s ownership of
less than five percent (5%) of the outstanding stock of a corporation shall not
be itself be deemed to constitute such competition. Employee recognizes that the
possible restrictions on his activities which may occur as a result of his
performance of his obligations under this paragraph 7(a) are required for the
reasonable protection of the Company and its investments.  For purposes hereof,
“in direct competition” means engaged in the research, development and/or
production of biological materials intended for use as therapeutic, prophylactic
or diagnostic products in one or more of the same indications, and that utilize
one or more of the same scientific bases (e.g., in the case of a therapeutic
antibody, targets the same signal initiating pathway), as a product or product
candidate the research, development and/or production of which is an active part
of the Company’s business plan at the time of Employee’s termination.
 
(b) Non-Disparagement.  The Employee and the Company agree to refrain from any
defamation, libel or slander of the other and its respective officers,
directors, employees, representatives, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns or tortious interference with the contracts and relationships of the
other and its respective officers, directors, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns.  
 
(c) Failure of Employee to Comply. If, for any reason other than death or
disability, Employee shall, without written consent of the Company, fail to
comply with the provisions of paragraphs 7(a) or 7(b) above, his rights to any
future payments or other
 



 
-6-

--------------------------------------------------------------------------------

 



benefits hereunder shall terminate, and the Company’s obligations to make such
payments and provide such benefits shall cease.  
 
(d) Remedies. Employee agrees that monetary damages would not be adequate
compensation for any loss incurred by the Company by reason of a breach of the
provisions of this Section 7 and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.  
 
8. Effect of Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreements
between the Company and Employee, but shall not supersede the Change of Control
Severance Agreement referred to above, any indemnification agreement between the
Employee and XOMA Ltd. (or its successor or acquirer), the share award
agreements between the Employee and XOMA Ltd. (or its successor or acquirer), or
any employee benefit plan of which the Employee is a participant and under which
all benefits due under such plan have not yet been paid or provided.  
 
9. General Provisions.  
 
(a) Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, Employee and the Company and their respective permitted successors
and assigns.  
 
(b) Legal Expenses. In the event that Employee incurs legal expenses in
contesting any provision of this Agreement and such contest results in a
determination that the Company has breached any of its obligations hereunder,
Employee shall be reimbursed by the Company for such legal expenses.
 
(c) Compliance with Section 409A of the Code.
 
(i)           It is intended that this Agreement will comply with Section 409A
of the Code and any regulations and guidelines promulgated thereunder
(collectively, “Section 409A”), to the extent the Agreement is subject thereto,
and the Agreement shall be interpreted on a basis consistent with such
intent.  If an amendment of the Agreement is necessary in order for it to comply
with Section 409A of the Code, the parties hereto will negotiate in good faith
to amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.  No action or failure to act pursuant
to this Section 9(c) shall subject the Company to any claim, liability, or
expense, and the Company shall not have any obligation to indemnify or otherwise
protect the Employee from the obligation to pay any taxes, interest or penalties
pursuant to Section 409A of the Code.
 
(ii)           With respect to any reimbursement or in-kind benefit arrangements
of the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (A) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount
 



 
-7-

--------------------------------------------------------------------------------

 



that may be reimbursed or paid), (B) any reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and (C) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
 
10. Successors and Assigns.  
 
(a) Assignment by the Company. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company and, unless clearly
inapplicable, reference herein to the Company shall be deemed to include its
successors and assigns.  
 
(b) Assignment by Employee. Employee may not assign this Agreement in whole or
in part.  
 
11. Modification and Waiver.  
 
(a) Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.  
 
(b) Waiver. No term or condition of this Agreement shall be deemed to have been
waived except by written instrument of the party charged with such waiver. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived.  
 
12. Severability. In the event any provision of this Agreement or any part
hereof is held invalid, such invalidity shall not affect any remaining part of
such provision or any other provision. If any court construes any provision of
this Agreement to be illegal, void or unenforceable because of the duration or
the area or matter covered thereby, such court shall reduce the duration, area
or matter of such provision, and, in its reduced form, such provision shall then
be enforceable and shall be enforced.  
 
13. Governing Law. This Agreement has been executed and delivered in the State
of California, and its validity interpretation, performance, and enforcement
shall be governed by the laws of said State.
 
14. Legal Fees. If any action or proceeding in arbitration or law is commenced
to enforce any of the provisions or rights under this Agreement, the
unsuccessful party to such action or proceeding, as determined by arbitration or
by the court in a final judgment or decree, will pay the successful party all
costs, expenses, and reasonable attorney’s fees incurred therein by such party
(including, without limitation, such costs, expenses and fees on any appeal),
and if such successful party will recover judgment in any such action or
proceedings, such costs, expenses and attorneys’ fees will be included as part
of such judgment.
 



 
-8-

--------------------------------------------------------------------------------

 



 
15. Arbitration.  All claims or controversies between Employee and the Company
relating in any manner whatsoever to Employee’s employment with the Company or
the termination of that employment shall be resolved by arbitration in front of
three neutral arbitrators in accordance with the then applicable Employment
Dispute Resolution rules of the American Arbitration Association (“the AAA
Rules”).  Claims subject to arbitration shall include contract claims, tort
claims and claims relating to compensation and stock options, as well as claims
based on any federal, state, or local law, statute, or regulation, including but
not limited to any claims arising under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, and the California Fair Employment and Housing Act (“Arbitrable
Claims”).  However, claims for unemployment insurance, claims under applicable
workers’ compensation laws, and claims under the National Labor Relations Act
that shall not be subject to arbitration.  The arbitrators shall apply the same
substantive law, with the same statutes of limitations and same remedies that
would apply if the claims were brought in a court of law.  The arbitrators shall
have the authority to consider and decide pre-hearing motions, including
dispositive motions.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, and
it shall be effective as of the day and year first above written.  
 
XOMA (US) LLC
 
 
 
By:  /s/ Steven Engle
        Steven Engle
        Chairman of the Board, Chief Executive
        Officer and President
 
Date:  June 14, 2011
 
 
/s/ Paul Rubin
Paul Rubin, M.D.
 
 
Date:  June 14, 2011




 
-9-

--------------------------------------------------------------------------------

 



EXHIBIT A
 
FORM RELEASE OF CLAIMS AGREEMENT
 
 
This Release of Claims Agreement (this “Agreement”) is made and entered into by
and between XOMA (US) LLC (the “Company”) and Paul Rubin, M.D. (the “Employee”).
 
WHEREAS, the Employee was employed by the Company; and
 
WHEREAS, the Company and the Employee have entered into an employment agreement
effective as of May 31, 2011 (the “Employment Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee (collectively referred to as the
“Parties”) desiring to be legally bound do hereby agree as follows:
 
1.           Termination.  The Employee’s employment with the Company terminated
on ___________, 20__.
 
2.           Consideration.  Subject to and in consideration of the Employee’s
release of claims as provided herein, the Company has agreed to pay the Employee
certain benefits and the Employee has agreed to provide certain benefits to the
Company, both as set forth in the Employment Agreement.
 
3.           Release of Claims.  The Employee agrees that the foregoing
consideration represents settlement in full of all currently outstanding
obligations owed to the Employee by the Company.  The Employee, on the
Employee’s own behalf and the Employee’s respective heirs, family members,
executors and assigns, hereby fully and forever releases the Company and its
past, present and future officers, agents, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations, and assigns, from, and agrees not to sue
or otherwise institute or cause to be instituted any legal or administrative
proceedings concerning any claim, duty, obligation or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Employee may possess arising from any omissions, acts or
facts that have occurred up until and including the Effective Date (as defined
below) of this Agreement including, without limitation:
 
(a)           any and all claims relating to or arising from the Employee’s
employment relationship with the Company and the termination of that
relationship;
 
(b)           any and all claims relating to, or arising from, the Employee’s
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law and
securities fraud under any state or federal law;
 
(c)           any and all claims for wrongful discharge of employment,
termination in violation of public policy, discrimination, breach of contract
(both express and implied), breach of a covenant of good faith and fair dealing
(both express and implied), promissory estoppel,
 



 
-10-

--------------------------------------------------------------------------------

 



negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment and conversion;
 
(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, and Labor Code Section 201, et seq. and Section 970, et seq. and
all amendments to each such Act as well as the regulations issued thereunder;
 
(e)           any and all claims for violation of the federal or any state
constitution;
 
(f)           any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
 
(g)           any and all claims for attorneys’ fees and costs.
 
The Employee agrees that the release set forth in this Section 4 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Notwithstanding the foregoing, this release does not extend to any
obligations now or subsequently incurred under this Agreement, the Employment
Agreement, the Indemnification Agreement between the Employee and the Company
(or its successor or acquirer), the outstanding stock award agreements between
the Employee and the Company (or its successor or acquirer), or any employee
benefit plan of which the Employee is a participant and under which all benefits
due under such plan have not yet been paid or provided.
 
4.           Acknowledgment of Waiver of Claims under ADEA.  The Employee
acknowledges that the Employee is waiving and releasing any rights the Employee
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary.  The Employee and the
Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this
Agreement.  The Employee acknowledges that the consideration given for this
waiver and release agreement is in addition to anything of value to which the
Employee was already entitled.  The Employee further acknowledges that the
Employee has been advised by this writing that (a) the Employee should consult
with an attorney prior to executing this Agreement; (b) the Employee has at
least twenty-one (21) days within which to consider this Agreement; (c) the
Employee has seven (7) days following the execution of this Agreement by the
Parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired.  Any revocation should be in writing
and delivered to the Company by the close of business on the seventh (7th) day
from the date that the Employee signs this Agreement.
 



 
-11-

--------------------------------------------------------------------------------

 



 
5.           Civil Code Section 1542.  The Employee represents that the Employee
is not aware of any claims against the Company other than the claims that are
released by this Agreement.  The Employee acknowledges that the Employee has
been advised by legal counsel and is familiar with the provisions of California
Civil Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIM OR HER SETTLEMENT WITH THE
DEBTOR.
 
The Employee, being aware of said code section, agrees to expressly waive any
rights the Employee may have thereunder, as well as under any other statute or
common law principles of similar effect.
 
6.           No Pending or Future Lawsuits.  The Employee represents that the
Employee has no lawsuits, claims or actions pending in the Employee’s name, or
on behalf of any other person or entity, against the Company or any other person
or entity referred to herein.  The Employee also represents that the Employee
does not intend to bring any claims on the Employee’s own behalf or on behalf of
any other person or entity against the Company or any other person or entity
referred to herein except, if necessary, with respect to the agreements listed
in the last sentence of Section 4 of this Agreement.
 
7.           Confidentiality.  The Employee agrees to use the Employee’s best
efforts to maintain in confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Release Information”).  The Employee
agrees to take every reasonable precaution to prevent disclosure of any Release
Information to third parties and agrees that there will be no publicity,
directly or indirectly, concerning any Release Information.  The Employee agrees
to take every precaution to disclose Release Information only to those
attorneys, accountants, governmental entities and family members who have a
reasonable need to know of such Release Information.
 
8.           No Adverse Cooperation.  The Employee agrees the Employee will not
act in any manner that might damage the business of the Company.  The Employee
agrees that the Employee will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges or complaints by any third party against the Company
and/or any officer, director, employee, agent, representative, shareholder or
attorney of the Company, unless compelled under a subpoena or other court order
to do so.
 
9.           Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
10.           Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  The Employee represents and warrants that the
 



 
-12-

--------------------------------------------------------------------------------

 



Employee has the capacity to act on the Employee’s own behalf and on behalf of
all who might claim through the Employee to bind them to the terms and
conditions of this Agreement.
 
11.           No Representations.  The Employee represents that the Employee has
had the opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement.  Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Agreement.
 
12.           Severability.  In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
13.           Entire Agreement.  This Agreement and the Employment Agreement and
the agreements and plans referenced therein represent the entire agreement and
understanding between the Company and the Employee concerning the Employee’s
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning the Employee’s relationship with the
Company and the Employee’s compensation by the Company.  This Agreement may only
be amended in writing signed by the Employee and an executive officer of the
Company.
 
14.           Governing Law.  This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
 
15.           Effective Date.  This Agreement is effective eight (8) days after
it has been signed by the Parties (the “Effective Date”) unless it is revoked by
the Employee within seven (7) days of the execution of this Agreement by the
Employee.
 
16.           Counterparts.  This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
17.           Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims.  The Parties
acknowledge that:
 
(a)           they have read this Agreement;
 
(b)           they have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
 
(c)           they understand the terms and consequences of this Agreement and
of the releases it contains; and
 
(d)           they are fully aware of the legal and binding effect of this
Agreement.
 



 
-13-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
XOMA (US) LLC
 
 
 
By:  _______________________
 
Title:  ______________________
 
Date:  ______________________
 
 
EMPLOYEE
 
 
___________________________
Paul Rubin, M.D.
 
Date:  ______________________



 
-14-
